Citation Nr: 0810900	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-44 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include arthritis.

2. Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1967, and from October 1976 to October 1978.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
in which the RO, inter alia, declined to reopen claims for 
service connection for a right knee injury and arthritis and 
for PTSD and nervous condition on the basis that new and 
material evidence had not been received.  In September 2004, 
the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in December 2004, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in December 2004.  

The RO continued the denial of the claims on appeal in 
supplemental SOCs (SSOCs) dated in October 2005, November 
2005, and February 2006.

In April 2006, the appellant testified during a video 
conference hearing before the undersigned Veterans Law Judge 
at the RO; a transcript of that hearing is of record.  
Following the hearing, the appellant submitted additional 
evidence to the Board along with a waiver of initial RO 
consideration of the evidence.  The Board has accepted that 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.800.  

In September 2006, the Board determined that the veteran had 
continually prosecuted his claims for service connection for 
a right knee disability, to include arthritis, and for an 
acquired psychiatric disorder, to include PTSD, and denied 
each of those claims on the merits.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

In a November 2007 Order, the Court granted a joint motion 
filed by representatives of both parties, vacating portions 
of the Board's September 2006 decision that denied the claims 
for service connection for a right knee disability, to 
include arthritis, and for an acquired psychiatric disorder, 
to include PTSD, and remanding these matters to the Board for 
further action consistent with the joint motion.  
[Parenthetically, the Board notes that the Court affirmed the 
Board's decision as to the denial of service connection for a 
right ankle disability.]  

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

In light of points raised in the joint motion, and review of 
the claims file, the Board finds that further RO action on 
these matters is warranted.

In the joint motion, the parties noted that the Board failed 
to explain why a medical examination or opinion was not 
required regarding the veteran's claim for service connection 
for a right knee disability, to include arthritis.  In the 
prior decision, the Board denied the claim on the basis that 
a right knee disability was not shown until many years post-
service.  However, service medical records reveal that the 
veteran had a swollen right knee and a diagnosis of 
chondromalacia of the right knee in service.  Also, the 
veteran currently has status post right knee arthroscopy with 
complaints of lateral knee pain and right knee arthritis, and 
he asserts the existence of a relationship between the 
current disability and service.  

Under these circumstances-as well as more recent legal 
authority clarifying the circumstances under which a VA 
examination is warranted-the Board finds that examination of 
the veteran to obtain an opinion on the medical nexus 
question would be helpful in resolving the claim for service 
connection for right knee disability .   See, e.g., McClendon 
v. Nicholson, 20 Vet. App. 79, 83, 85 (2006). 

As regards the claim for service connection for a psychiatric 
disability, to include PTSD, the parties commented only on 
the matter of service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the disorder, a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor; and credible supporting evidence 
that the claimed in-service stressor(s) actually occurred.  
38 C.F.R. § 3.304(f) (2007).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development is 
required.  Id.; see also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the alleged stressor is not combat-
related, then the claimant's lay testimony, in and of itself, 
is not sufficient to establish the occurrence of the alleged 
stressor and the record must contain evidence that 
corroborates his testimony or statements.  Id.

In the joint motion, the parties also indicated that the 
Board had failed to provide adequate reasons and bases for 
its finding that the veteran had not engaged in combat during 
his service in the Republic of Vietnam during several tours 
of duty in the 1960s.  As noted by the parties, service 
personnel records reveal that the veteran participated in 
Operation Wyoming from April 26, 1966 to April 30, 1966, and 
that he participated in Operation Apache from June 6, 1966 to 
June 7, 1966.   Moreover, a binding VA General Counsel's 
Precedential Opinion holds that evidence of participation in 
an "operation" or "campaign" should be considered relevant 
to whether a veteran engaged in combat.  See VAOPGCPREC 12-99 
at 11 (October 18, 1999).  The parties indicated that VA 
should reexamine the evidence of record and seek other 
evidence necessary to support its decision on whether the 
veteran engaged in combat as part of its consideration of 
whether the veteran should be granted service connection for 
PTSD.

The Board finds that, after obtaining additional information 
from the veteran, to include the unit(s) in which the veteran 
served in April and June 1966, the RO should then attempt to 
independently verify, through the U.S. Army and Joint Service 
Records Research Center (JSRRC) and unit histories, whether 
his unit(s) actually participated in combat during either 
Operation Wyoming or Operation Apache.

The Board also notes that contact with the JSRRC (and any 
other appropriate sources(s)) should encompass efforts to 
verify specifically alleged in-service experiences, as 
appropriate.  The Board notes that the veteran's December 
2005 written statement provides some details of an incident 
when he claims his unit was ambushed and he awoke in a 
hospital where he was treated for heat exhaustion and mild 
anxiety reaction.  While the veteran indicated that the 
ambush occurred in May 1966 near Chu-Lai, South Vietnam, it 
is unclear whether the alleged stressor occurred during one 
of the campaigns noted above, and the claims file does not 
reflect any attempt by VA to verify the occurrence of  any 
such incident with the JSRRC.  The Board also notes that the 
veteran  has never completed and submitted a PTSD 
Questionnaire-which could contain pertinent information 
about the ambush and any other claimed stressor(s).   

Accordingly, on remand, the RO also should provide the 
veteran and his representative with a PTSD Questionnaire to 
complete and submit to the RO, and the RO should also invite 
the veteran to submit any additional evidence in support of 
his claim, to include corroborating statements from former 
service comrades.  

Thereafter, unless objective evidence verifying the 
occurrence of one or more stressors has been received, the RO 
should attempt to independently verify the veteran's claimed 
combat service (and, if appropriate, the occurrence of any 
specific stressor(s)) through contact with the JSRRC, or 
another source, as appropriate.

Further, if either the veteran's participation in combat (to 
which specified stressor(s), are related) or the occurrence 
of a specific in-service stressor is verified, then the RO 
should arrange for the veteran to undergo a VA examination, 
by a psychiatrist, at an appropriate VA medical facility, to 
obtain a medical opinion whether a diagnosis of PTSD is a 
result of the veteran's verified combat or his verified in-
service stressor(s).  

The veteran is hereby advised that failure to report to any 
examination(s) scheduled in connection with this appeal, 
without good cause, may result in denial of the claim(s) (as 
the original claims for service connection will be considered 
on the basis of evidence of record) .  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination(s), the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of 
the date and time of the examination(s) sent to the veteran 
by the pertinent VA medical facility.

The Board also notes that, regardless of any other action 
taken, to ensure that all due process requirements are met, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Columbia VA 
Medical Center (VAMC) up to March 2006.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Columbia VAMC since March 
2006, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2007) as regards requests for records from 
Federal facilities.

Additionally, the RO should give the appellant another 
opportunity to present information and evidence pertinent to 
the claims on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2007) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
appellant submit all evidence in his possession, and ensure 
that its letter to him meets the notice requirements of the 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as regards the five elements of a claim for service 
connection-particularly, disability rating and effective 
date-as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization or 
signed release forms, following the procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Columbia 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's right knee disability and/or any 
psychiatric disorder, to include PTSD, 
from March 2006 to the present.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence not currently of 
record pertinent to the claims on appeal.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman (cited to above), as 
appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, the 
RO should arrange for the veteran to 
undergo a VA orthopedic examination of the 
right knee, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the examination 
should include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

With respect to each diagnosed disability 
affecting the right knee (to include 
arthritis), the physician should offer an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater  probability) that such  
disability is medically related to 
service, to particularly include the 
complaints and findings noted in the 
service medical records.  

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  The RO should send to the veteran and 
his representative a copy of the PTSD 
Questionnaire and invite them to complete 
and submit that document to the RO in an 
attempt to verify any in-service stressor.  
The RO should ask the veteran to provide 
more specific details of all his claimed 
in-service stressful incidents: dates, 
places, a description of the events, any 
medals or citations received as a result 
of the events, names and other identifying 
information concerning any other 
individuals involved in the events, and 
especially his unit of assignment at the 
time of the events.  At a minimum, the 
veteran must indicate the location and 
approximate time (a two-month specific 
date range) of the stressful events in 
question, and the unit of assignment at 
the time each stressful event occurred.  

The veteran is advised that this 
information is vitally necessary, and that 
he must be as specific as possible, since, 
without such detailed information, an 
adequate search for verifying information 
cannot be conducted.  The veteran should 
also be invited to submit statements from 
fellow service members, or others that 
establish the occurrence of his claimed 
in-service stressful experience(s).  

6.  Unless the RO determines that evidence 
sufficient to verify the veteran's 
participation in combat and/or the 
occurrence of any claimed in-service 
stressful experience(s) has been received, 
the RO should undertake all necessary 
action to attempt to verify such combat 
(during Operation Wyoming and/or Operation 
Apache), as well as the occurrence of any 
claimed service stressful experiences(s), 
as appropriate.  The RO should forward to 
the JSRRC all supporting evidence (to 
include any pertinent evidence submitted 
by the veteran).  If JSRRC's research of 
available records for corroborating 
evidence leads to negative results, the RO 
should notify the veteran, and afford him 
the opportunity to respond.  The RO should 
also follow up on any additional action 
suggested by JSRRC.

7.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, the 
RO should prepare a report detailing the 
occurrence of any specific in-service 
stressful experience(s) deemed established 
by the record.  This report is then to be 
added to the veteran's claims file.  If 
the RO determines that the veteran did not 
engage in combat with the enemy (to which 
a specific stressor relates), and  the 
occurrence of no claimed in-service 
stressful experience(s) is/are verified, 
then the RO should so state in its report, 
skip the development requested in 
paragraphs 8 and 9, below, then proceed 
with paragraph 10.

8.  If, and only if, evidence verifying  
the veteran's participation in combat 
and/or evidence corroborating the 
occurrence of any claimed in-service 
stressful experience(s) is received, the 
RO should arrange for the veteran to 
undergo VA examination by a psychiatrist 
at a VA medical facility.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the examination 
should include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examining physician  prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner is hereby instructed that, in 
addressing whether the diagnostic criteria 
for PTSD are met, only verified 
participation in combat (to which a 
specific stressor relates) or (a) verified 
in-service stressful experience(s) may be 
considered.  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s) or his participation in 
combat.

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

9.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.

10.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

11.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for service 
connection for a right knee disability, to 
include arthritis, and for an acquired 
psychiatric disorder, to include PTSD, in 
light of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim involving PTSD must include specific 
determination as to whether the veteran 
engaged in combat (to which a specific 
stressor relates) and/or whether any 
alleged in-service stressor(s) is(are) 
verified.  

12.  If either benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



